[Cite as State v. Stull, 2013-Ohio-2521.]


STATE OF OHIO                      )                IN THE COURT OF APPEALS
                                   )ss:             NINTH JUDICIAL DISTRICT
COUNTY OF SUMMIT                   )

STATE OF OHIO                                       C.A. No.      26613

        Appellee

        v.                                          APPEAL FROM JUDGMENT
                                                    ENTERED IN THE
RACHEL A. STULL                                     COURT OF COMMON PLEAS
                                                    COUNTY OF SUMMIT, OHIO
        Appellant                                   CASE No.   CR 2010 10 2914 (B)

                                  DECISION AND JOURNAL ENTRY

Dated: June 19, 2013



        MOORE, Presiding Judge.

        {¶1}     Defendant, Rachel A. Stull, appeals from the judgment of the Summit County

Court of Common Pleas. This Court dismisses the appeal for lack of a final appealable order.

                                               I.

        {¶2}     In Ms. Stull’s direct appeal, this Court set forth the underlying factual and

procedural history of this case as follows:

        [Ms.] Stull purchased property at 721 Victoria Avenue in 2006. In October 2010,
        [Ms.] Stull was residing there with her ten-year[-]old daughter and on-again/off-
        again boyfriend, Solomon Stallings. In the early morning hours of October 19,
        2010, the police executed a search warrant on the Victoria Avenue home in search
        of illegal drugs. After announcing their presence, SWAT officers forcibly entered
        the home. [Ms.] Stull and her two pit-bull dogs were at the top of the stairs and
        delayed officers from accessing the second floor. While the officers were on the
        stairs trying to get by [Ms.] Stull and the dogs, [Mr.] Stallings was observed
        moving frantically about the second-floor master bedroom, creating a security
        concern for the officers. Officers located on the outside of the house watched as
        [Mr.] Stallings broke the master bedroom window and tossed out a bag containing
        heroin, cocaine, and marijuana. Ultimately, SWAT officers were able to secure
        the second floor.
                                                 2


       During a search of the master bedroom, the police found two digital scales, over
       $1,200 in cash, and [Mr.] Stallings’ cell phone, which contained cocaine in an
       envelope made from a used lottery ticket. In the dining room, the police found
       small plastic bags and a stack of used lottery tickets. The police also recovered
       the bag of drugs that had been thrown from the master bedroom window.

       [Mr.] Stallings and [Ms.] Stull were both charged with possession of the bag of
       drugs thrown from the window, possession of drug paraphernalia, and child
       endangering. [Mr.] Stallings was additionally charged with possession of the
       cocaine found in his cell phone. Upon motion, the cases were severed. After a
       jury trial, [Ms.] Stull was convicted of (1) possession of heroin in violation of
       R.C. 2925.11(A)/(C)(6), (2) possession of cocaine in violation of R.C.
       2925.11(A)/(C)(4), (3) possession of marijuana in violation of R.C.
       2925.11(A)/(C)(3), (4) possession of drug paraphernalia in violation of R.C.
       2925.14(C)(1), and (5) child endangering in violation of R.C. 2919.22(A). The
       court sentenced [Ms.] Stull to 60 days in jail and three years of community
       control.

State v. Stull (Stull I), 9th Dist. No. 26146, 2012-Ohio-3444, ¶ 2-4. Ms. Stull appealed from her

conviction, arguing in part that her trial attorneys were “ineffective for failing to object to the

introduction of evidence that [Mr.] Stallings, [Ms.] Stull’s co-defendant, had a history of drug

offenses. [Ms.] Stull further argue[d] that her attorneys were ineffective for referencing [Mr.]

Stallings’ prior criminal history during opening statements and direct examination.” Id. at ¶ 5.

We overruled Ms. Stull’s assignments of error and affirmed her convictions. Id. at ¶ 19.

       {¶3}    On July 20, 2012, Ms. Stull filed a petition in the trial court to vacate or set aside

her conviction, in which she argued that her trial attorneys were ineffective and that she was

denied equal protection under the law. Ms. Stull based her ineffective assistance of counsel

claims on three purported errors: (1) trial counsel’s failure to challenge the search warrant of Ms.

Stull’s house, (2) trial counsel’s failure to present receipts at trial which purportedly evidenced a

legitimate purpose for cash recovered from underneath a bed in the home, and (3) trial counsel’s

failure to call Mr. Stallings to testify. In support of these arguments, Ms. Stull attached the

following documentation to her petition: (1) the affidavit submitted in support of the search
                                                  3


warrant, (2) affidavits from Mr. Stallings, Mr. Stallings’ brother, and herself, (3) a purported flier

and invoices for a tanning conference in Nashville, and (4) a letter from one of Ms. Stull’s trial

attorneys.

       {¶4}    The trial court denied Ms. Stull’s motion in a journal entry dated August 6, 2012.

Ms. Stull filed a notice of appeal from this entry, and she now presents two assignments of error

for our review. We have consolidated the assignments of error to facilitate our discussion.

                                                 II.

                                  ASSIGNMENT OF ERROR I

       THE COURT BELOW ERRED BY SUMMARILY DISMISSING MS.
       STULL’S PETITION TO VACATE JUDGMENT FOR INEFFECTIVE
       ASSISTANCE OF COUNSEL AND DENYING HER REQUEST FOR
       HEARING.

                                 ASSIGNMENT OF ERROR II

       THE COURT BELOW ERRED BY RULING R.C. 2953.21(A)(1)(A) DOES
       NOT DEPRIVE MS. STULL OF THE EQUAL PROTECTION OF THE LAW
       UNDER THE FOURTEENTH AMENDMENT TO THE UNITED STATES
       CONSTITUTION.

       {¶5}    In her first assignment of error, Ms. Stull argues that the trial court erred in

denying, without a hearing, her motion to vacate judgment based upon ineffective assistance of

counsel. In her second assignment of error, Ms. Stull argues that the trial court erred in denying

her motion to vacate judgment because she was deprived of equal protection under the law. We

conclude that we lack jurisdiction to reach the merits of Ms. Stull’s arguments.

       [T]his Court is obligated to raise sua sponte questions related to our jurisdiction.
       Whitaker–Merrell Co. v. Geupel Constr. Co., Inc., 29 Ohio St.2d 184, 186 (1972).
       This Court has jurisdiction to hear appeals only from final judgments. Article IV,
       Section 3(B)(2), Ohio Constitution; R.C. 2501.02. In the absence of a final,
       appealable order, this Court must dismiss the appeal for lack of subject matter
       jurisdiction. Lava Landscaping, Inc. v. Rayco Mfg., Inc., 9th Dist. No. 2930–M,
       2000 WL 109108 (Jan. 26, 2000).
                                                 4


Miller Lakes Community Servs. Assn. v. Schmitt, 9th Dist. No. 09CA0076, 2011-Ohio-1295, ¶

12.

       {¶6}     The trial court’s judgment entry at issue here purported to resolve Ms. Stull’s

petition for post-conviction relief. R.C. 2953.21(A)(1)(a) allows a convicted criminal defendant

to file a petition asking the trial court to vacate or set aside the judgment of conviction or

sentence.     The petitioner must state all grounds for relief on which she relies.           R.C.

2953.21(A)(4). In determining whether substantive grounds for relief exist, the trial court must

consider, among other things, the petition, the supporting affidavits, and the documentary

evidence filed in support of the petition. R.C. 2953.21(C). If the trial court finds no grounds for

granting relief, it must make findings of fact and conclusions of law supporting its denial of

relief. R.C. 2953.21(G); see also R.C. 2953.21(C) (requiring trial court to make findings of fact

and conclusions of law when trial court “dismisses” a petition for post-conviction relief). “[T]he

general purpose of R.C. 2953.21 is to provide judicial review of the allegations raised in a

[defendant]’s petition, in order to provide a remedy for violation of constitutional rights. This

purpose requires that the trial court make a finding as to the substantive basis of each claim for

relief contained in a petition.” State v. Lester, 41 Ohio St.2d 51, 56 (1975).

       {¶7}     This Court has held that “[a] judgment entry filed without these findings is

incomplete, and is not a final, appealable order.” State v. Beard, 9th Dist. No. 07CA009240,

2008-Ohio-3722, ¶ 2, citing State v. Mapson, 1 Ohio St.3d 217, 218 (1982), and State ex rel.

Ferrell v. Clark, 13 Ohio St.3d 3 (1984). See State v. Evans, 9th Dist. No. 10CA0020-M, 2012-

Ohio-1120, ¶ 8; see also id. at ¶ 13 (Belfance, P.J. concurring in judgment only), and id. at ¶ 14

(Moore, J. concurring in judgment only).
                                                    5


          {¶8}      Here, nowhere within the trial court’s four-page order can we discern any

discussion which we could say constituted findings of fact or conclusions of law pertinent to the

ineffective assistance of counsel arguments raised in Ms. Stull’s petition for post-conviction

relief.       Instead, in the entry, the trial court first summarized Ms. Stull’s petition for post-

conviction relief, characterizing it as having been made “on the basis that she was denied her

Sixth Amendment right to counsel and because she was denied her Fourteenth Amendment

guarantee of Equal Protection under the laws because clear and convincing polygraph evidence

of innocence will not vacate a conviction, while clear and convincing DNA evidence will.”

(Internal quotation omitted). The trial court then set forth a factual background nearly identical

to that reproduced above from Stull I, 2012-Ohio-3444, at ¶ 2-4. Next, the trial court discussed

our decision in Stull I, focusing its discussion on our review of Ms. Stull’s ineffective assistance

of counsel claims which were set forth in her direct appeal:

          [Ms. Stull] filed an appeal on October 26, 2011. Recently, on August 1, 2012, the
          Ninth District issued its Decision and Journal Entry. See Stull I. In affirming
          [Ms. Stull’s] convictions, the Ninth District first held that [Ms. Stull’s] attorneys
          were effective. The Court specifically held that evidence of Defendant’s [sic.1]
          prior drug history was properly admitted and that, therefore, [Ms. Stull] “cannot
          show that her trial attorneys’ performance was deficient or their failure to object
          was prejudicial.” Id. at ¶ 9. With respect to allowing evidence that Defendant
          [sic.] “had admitted to the possession of the drugs at issue in this case,” the Court
          held that this could have been trial strategy and that [Ms. Stull] “cannot overcome
          the presumption that her attorneys’ performance was reasonable under the
          circumstances.” Id. at ¶ 11.

          The Ninth District further held that this Court did not err when it allowed
          testimony relating to the fact that [Ms. Stull] was not charged with possession of
          the cocaine in [Mr.] Stallings’ cell phone. The Court held that “the testimony
          regarding why [Ms.] Stull was not charged with the drugs found in [Mr.]

          1
          Although the trial court identifies the “Defendant” as Ms. Stull at the beginning of the
judgment entry, it appears to have utilized the term “Defendant” to refer to Ms. Stull and Mr.
Stallings interchangeably when discussing our holding in Stull I. The use of the term in regard to
evidence of the “Defendant’s” drug history and the “Defendant’s” admission of guilt presumably
refers to Mr. Stalling. See Stull I at ¶ 9, 11.
                                                 6


        Stallings’ cell phone, and the level of the offense it would have been if she had
        been charged, was harmless beyond a reasonable doubt.” Id. at ¶ 18.

        Currently before the Court is [Ms. Stull]’s Petition to Vacate or Set Aside
        Judgment of Conviction. As already addressed on appeal, [Ms. Stull] argues that
        she “was denied her Sixth Amendment right to counsel because her trial counsel
        was in[e]ffective.” See Petition to Vacate or Set Aside Judgment of Conviction at
        2. [Ms. Stull] further asserts that she “was denied her Fourteenth Amendment
        guarantee of Equal Protection under the laws because clear and convincing
        polygraph evidence of innocence will not vacate a conviction, while clear and
        convincing DNA evidence will.” Id. at 6. Defendant requests an evidentiary
        hearing.

        {¶9}   After this discussion, the trial court summarized the State’s response to the

petition and the standard of review relative to petitions for post-conviction relief. This is

followed by a two-paragraph analysis. The first paragraph pertains to ineffective assistance of

counsel, and the second pertains to the claim of unequal protection. The first paragraph reads in

full:

        Upon due consideration, the Court first finds that [Ms. Stull] cannot overcome the
        presumption that her attorneys’ performance was reasonable under the
        circumstances. As held by the Ninth District, considering that Defendant’s [sic.]
        prior drug history was properly admitted, [Ms. Stull] “cannot show that her trial
        attorneys’ performance was deficient or their failure to object was prejudicial.”
        Stull I at ¶ 9. The Court further finds that counsel’s trial strategy was not
        unreasonable under the circumstances. As emphasized by the State, mere
        speculation is insufficient to establish ineffective assistance of counsel. See State
        v. Mundt, 115 Ohio St.3d 22, 2007-Ohio-4836, ¶ 115, 132. See also State v.
        Elmore, 111 Ohio St.3d 515, 2006-Ohio-6207, ¶ 121.

        {¶10} Although the trial court appears to have reiterated Ms. Stull’s claims of

ineffective assistance of trial counsel that she advanced to this Court on direct appeal, we cannot

discern any findings of fact or conclusions of law in the judgment entry relative to the claims of

ineffective assistance of trial counsel that Ms. Stull advanced in her petition for post-conviction

relief. Ms. Stull’s petition did not repeat the arguments of ineffective assistance of counsel

addressed in her direct appeal, which were based upon the introduction of evidence of Mr.

Stallings’ drug history and Mr. Stallings’ guilty plea to the charges.         Instead, the petition
                                                 7


advanced bases of ineffective assistance of counsel which Ms. Stull claimed were supported by

evidence dehors the record, which she attached to her petition. These bases consisted of trial

counsel’s failure to challenge the search warrant, failure to admit evidence of a purportedly

legitimate purpose for certain cash found in the house, and failure to call Mr. Stallings to testify

on her behalf. Because the trial court failed to issue findings of fact and conclusions of law as to

these arguments in order to support its denial of relief, we dismiss the appeal for lack of a final

appealable order consistent with this Court’s precedent. See Evans at ¶ 12.

                                                III.

       {¶11} Accordingly, the present appeal is dismissed for want of a final appealable order.

                                                                                 Appeal dismissed.




       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.



                                                       CARLA MOORE
                                                       FOR THE COURT


WHITMORE, J.
CONCURS.

BELFANCE, J.
CONCURS IN JUDGMENT ONLY.
                                          8



APPEARANCES:

KIRK A. MIGDAL, Attorney at Law, for Appellant.

SHERRI BEVAN WALSH, Prosecuting Attorney, and RICHARD S. KASAY, Assistant
Prosecuting Attorney, for Appellee.